IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

lD. No. 1505()20549
ln and for Kent County

STATE OF DELAWARE

RKlS-OS-OlSS-Ol
Rape 2nd WO Con (F)
RK15-08-0189-Ol
Reck End lSt (F)

V.

BOBBIE L. HARRELL,

\./\./\./\./\/\/\./\./

Defendant.
ORDER

Submitted: April 4, 2018
Decided: April 9, 2018

On this 9th day of April, 2018, upon consideration of the Defendant’s Motion for
Postconviction Relief, the Commissioner’ s Report and Recommendation, and the record
in this case, it appears that:

l. The defendant, Bobbie L. Harrell (“Harrell”), pled guilty on March l, 2017
to one count of Rape in the Second Degree, Without consent, ll Del. C. § 772, and one
count of Reckless Endangering in the First Degree, ll Del. C. § 604. In exchange for
his plea, the State entered a Nolle Prosequi on the remaining counts, including one
additional count of Rape in the Second Degree, Without consent, two counts of Sexual
Abuse by a Person in a Position of Trust in the First Degree, and one count of
Endangering the Welfare of a Child. As part of the plea agreement, the State
recommended a sentence of fifty-five years’ incarceration suspended after serving thirty
years, for probation. Due to the nature of the charges and Harrell’s criminal history, he
faced enhanced sentencing and a minimum mandatory sentence of twenty-five years’
incarceration on the Rape in the Second Degree charges and the possibility of several

terms of life imprisonment The Court agreed With the State’s recommendation and

State v. Bobbie L. Harrell
ID No. 1505020549
April 9, 2018

sentenced Harrell to a total of fifty-five years’ incarceration suspended after thirty years
for probation, twenty-five of which were minimum mandatory.

2. On March 14, 2017, Harrell filed a Motion for Modification of Sentence,
which the Court denied on May ll, 2017. Harrell did not appeal his conviction or
sentence to the Delaware Supreme Court. He filed, pro se, the pending motion for
postconviction relief pursuant to Superior Court Criminal Rule 61 on May 3, 2017,
alleging ineffective assistance of counsel.

3. The matter was referred to the Commissioner for findings of fact and
recommendation pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62.
The Commissioner has filed a Report and Recommendation recommending that the

Court deny the Defendant’ s Motion for Postconviction Relief as procedurally barred and

completely meritless.
4. After the issuance of the Commissioner’s Report, neither party filed an
appeal.

NOW, THEREFORE, after a de novo review of the record in this action, and for
the reasons stated in the Commissioner’s Report and Recommendation dated February
5, 2018,

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation is adopted by the Court in its entirety. Accordingly, Movant’ s Motion
for Postconviction Relief pursuant to Superior Court Criminal Rule 61 is hereby

DENIED.

State v. Bobbie L. Harrell
ID No. 1505020549

 

 

April 9, 2018
IT IS SO ORDERED.
J/Z,. f %.._.
h
Judge
NEP/sz

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Kathleen A. Dickerson, Esquire
Suzanne E. Macpherson-Johnson, Esquire
Bobbie L. Harrell, JTVCC